The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT

1.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


4. 	Authorization for this examiner's amendment was given in a telephone interview with Jeremy G. Mereness (Reg. No. 63422) on 5/9/2022. 

5. 	The application has been amended as follows: 
Amendments to the Claims 1-3, 5, 9, 12-14 and 21 as followings:
1. (currently amended) A power supply device (30) for supplying power to an electronic computer that includes a microprocessor and connection means (26) the connection means (26) coupled to a power supply 
a supply device output (30_1) coupled to the microprocessor supply input (22_1) and the first terminal (C3_1) of the first capacitor (C3); 
a supply device input (30_2) coupled to a first connection terminal (26_1) of the connection means (26) and also to a supply input (24_1) of a power module (24); and 
a diode (36), having an anode (36_1) coupled to the supply device input (30_2), and a cathode (36_2) coupled to the supply device output (30_1), 
wherein a switching device (38) is coupled to the anode (36_1) of the diode (36) and the cathode (36_2) of the diode (36), so as to be in parallel with the diode (36).

2. (currently amended) The power supply device (30) as claimed in claim 1, wherein the switching device (38) is adapted to short the diode (36) when the power supply 

3. (currently amended) The power supply device (30) as claimed in claim 1, wherein the switching device (38) is adapted to be in an off state when the power supply 

5. (currently amended) The power supply device (30) as claimed in claim 1, wherein the first capacitor (C3) is adapted to filter a supply voltage provided by the power supply 

9. (currently amended) The power supply device (30) as claimed in claim 2, wherein the switching device (38) is adapted to be in an off state when the power supply 

12. (currently amended) The power supply device (30) as claimed in claim 2, wherein the first capacitor (C3) is adapted to filter the supply voltage 

13. (currently amended) The power supply device (30) as claimed in claim 3, wherein the first capacitor (C3) is adapted to filter the supply voltage 

14. (currently amended) The power supply device (30) as claimed in claim 4, wherein the first capacitor (C3) is adapted to filter the supply voltage 

21. (currently amended) An electronic engine control computer for controlling an engine, comprising:
a microprocessor (22), which includes a microprocessor supply input (22_1); 
a power module (24) adapted to control injectors of the engine;
connection means (26) that couples to a supply of electrical energy 
a first capacitor (C3) with first and second terminals, the first terminal (C3_1) of the first capacitor (C3) coupled to the microprocessor supply input (22_1), and the second terminal (C3_2) of the first capacitor (C3) being coupled to the electrical ground (32); and
a power supply device (30), which includes a diode (36), a switching device (38), a supply device output (30_1) coupled to the microprocessor supply input (22_1), and a supply device input (30_2) coupled to both a first connection terminal (26_1) of the connection means (26) and also to a supply input (24_1) of the power module (24), 
the diode (36) having an anode (36_1) coupled to the supply device input (30_2), and a cathode (36_2) coupled to the supply device output (30_1), and
the switching device (38) being coupled to the anode (36_1) and the cathode (36_2) of the diode (36) so as to be in parallel with the diode (36).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 9, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115